EXHIBIT 10.2
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 2, 2014 (as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions hereof, this “Agreement”), made by and among TEG Oil & Gas USA,
Inc., a Colorado corporation (the “Debtor”), in favor of Tapia Holdings, LLC, a
Delaware limited liability company, (the “Secured Party”).
 
WHEREAS, the Debtor and the Secured Party are parties to a Security Agreement
dated April 18, 2014, as amended by a First Amendment thereto dated May 1, 2014
(as amended, the “Original Security Agreement”);
 
WHEREAS, the Debtor has requested that the Secured Party advance additional
funds to the Debtor; and
 
WHEREAS, the Secured Party is willing to advance additional funds on condition
that the Debtor execute and deliver this Agreement, which shall supersede in its
entirety the Original Security Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.             Definitions.
 
(a)           Unless otherwise specified herein, all references to Sections are
to Sections of this Agreement.
 
(b)           Unless otherwise defined in this Agreement, terms that are defined
in the UCC shall have the meanings assigned to them in the UCC. However, if a
term is defined in Article 9 of the UCC differently than in another Article of
the UCC, the term has the meaning specified in Article 9.
 
(c)           For purposes of this Agreement, the following terms have the
following meanings:
 
“Acquisition Proposal” means any offer or proposal, including any proposal made
under Section 363 of the Bankruptcy Code or as part of a Plan of Reorganization
under the Bankruptcy Code, concerning any (i) merger, joint venture,
partnership, consolidation, dissolution, liquidation, tender offer,
recapitalization, reorganization, share exchange, business combination or
similar transaction involving Sefton or the Debtor, (ii) sale, lease or other
disposition of assets of Sefton or the Debtor representing 50% or more of the
assets of Sefton or the Debtor, (iii) issuance or sale by Sefton or the Debtor
of equity interests representing 50% or more of the voting power (or 50% or more
of the aggregate number of all outstanding shares or capital stock) of Sefton or
the Debtor, (iv) transaction in which any Person will acquire beneficial
ownership or the right to acquire beneficial ownership or any group has been
formed which beneficially owns or has the right to acquire beneficial ownership
of, equity interests representing 50% or more of the voting power (or 50% or
more of the aggregate number of all outstanding shares of capital stock) of
Sefton or the Debtor or (v) any combination of the foregoing (in each case,
other than by the Secured Party or an affiliate of the Secured Party).
 
 
 

--------------------------------------------------------------------------------

 
 
“Alternative Acquisition Agreement” has the meaning set forth in
Section 7(a)(ii).
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor or similar foreign statute or law
pertaining to the relief of debtors.
 
“Collateral” has the meaning set forth in Section 2.
 
“Event of Default” means any of the following:
 
(i)           the failure of the Debtor to pay any part of the principal of, or
interest on, the Note, when due, whether at stated maturity, by acceleration or
otherwise;
 
(ii)         a breach by the Debtor of any representation, warranty or covenant
made by the Debtor under this Agreement;
 
(iii)        any default under, breach of any provisions pertaining to, or
acceleration of any Superior Indebtedness;
 
(iv)         all or substantially all of the assets of the Debtor, or the
Collateral or any material portion thereof, is attached, seized, subject to a
writ of distress warrant, or levied upon, or comes into the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors without
being vacated, stayed, dismissed or set aside within 30 days after the
occurrence thereof;
 
(v)         Sefton ceases to own at least 51% of the outstanding equity
securities and voting power of the Debtor;
 
(vi)        The Debtor or Sefton (A) applies for or consents to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (B) makes a general
assignment for the benefit of its creditors, (C) commences a voluntary case
under the Bankruptcy Code (as now or hereafter in effect), (D) files a petition
seeking to take advantage of any other law providing for the relief of debtors,
(E) fails to controvert in a timely or appropriate manner, or acquiesces in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code, (F) takes any action under the laws of its jurisdiction of
organization analogous to any of the foregoing or (G) takes any requisite action
for the purpose of effecting any of the foregoing; or
 
(vii)       a proceeding or case is commenced, without the application or
consent of the Debtor or Sefton in any court of competent jurisdiction, seeking
(A) the liquidation, reorganization, dissolution, winding up, or composition or
readjustment of its debts, (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets or (C) similar relief in respect of it, under any law providing for the
relief of debtors, and the proceeding or case continues undismissed, or unstayed
and in effect, for a period of 45 days against the Debtor or Sefton; or action
under the laws of the jurisdiction of organization of the Debtor or Sefton
analogous to any of the foregoing is taken with respect to the Debtor or Sefton
and continues undismissed, or unstayed and in effect, for a period of 45 days.
 
 
2

--------------------------------------------------------------------------------

 
 
“Loans” means all advances under the Note and any other loans or extensions of
credit made by the Secured Party to the Debtors, including any loans or advances
that may be made after the date hereof.
 
“Note” means the Secured Subordinated Note Due July 31, 2014, dated June 2, 2014
made by the Debtor in favor of the Secured Party.
 
“Notice Period” has the meaning set forth in Section 7(a)(iv)(A).
 
“Other Interested Party” has the meaning set forth in Section 7(a)(iii).
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity.
 
“Proceeds” means “proceeds” as that term is defined in Section 9102 of the UCC
and, in any event, includes, without limitation, all dividends or other income
from the Collateral, collections thereon or distributions with respect thereto.
 
“Representatives” means a party’s directors, officers, employees, accountants,
consultants, legal counsel, advisors, agents and other representatives.
 
“Secured Obligations” has the meaning set forth in Section 3.
 
“Secured Party’s Proposal” means the proposal by the Secured Party to acquire
the assets of the Debtor as evidenced by the letter of intent dated April 8,
2014 between the Debtor and the Secured Party, as it may be revised to reflect
structuring changes due to tax, accounting or other concerns, but reflecting
similar economics.
 
“Sefton” means Sefton Resources, Inc., a British Virgin Islands corporation and
the parent company of the Debtor.
 
“Superior Indebtedness” has the meaning set forth in the Note.
 
“Superior Proposal” means a written and bona fide Acquisition Proposal made by a
third party that Sefton’s board of directors has determined in its good faith
judgment, after consultation with its outside legal counsel and with its
financial advisors, is reasonably likely to be consummated in accordance with
its terms, taking into account all legal, financial (including the availability
of committed financing) and regulatory aspects of the proposal and the Person
making the proposal and would, if consummated, result in a transaction that is
more favorable to Sefton’s shareholders, from a financial point of view, than
the Secured Party’s Proposal (after giving effect to all adjustments to the
terms thereof that may be irrevocably offered by the Secured Party).
 
 
3

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in that
state.
 
2.             Grant of Security Interest. The Debtor hereby reaffirms its
pledge and grant of a security interest under the Original Security Agreement,
and pledges and grants to the Secured Party, and hereby creates a continuing
lien and security interest in favor of the Secured Party in and to all of its
right, title and interest in and to the following, wherever located, whether now
existing or hereafter from time to time arising or acquired (collectively, the
“Collateral”):
 
(a)           all fixtures and personal property of every kind and nature
including all accounts, goods (including inventory and equipment), documents
(including, if applicable, electronic documents), instruments, promissory notes,
chattel paper (whether tangible or electronic), letters of credit,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), securities and all other investment property, general intangibles
(including all payment intangibles), money, deposit accounts, and any other
contract rights or rights to the payment of money; and
 
(b)           all Proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to the Debtor from time to
time with respect to any of the foregoing.
 
3.             Secured Obligations. The Collateral secures the payment and
performance of:
 
(a)           the obligations of the Debtor from time to time arising under the
Note, this Agreement or otherwise with respect to the due and punctual payment
of (i) the principal of and premium, if any, and interest on the Loans
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys’ fees and
disbursements, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Debtor under the Loan Agreement and this Agreement; and
 
(b)           the due and punctual performance of all covenants, agreements,
duties, debts, obligations and liabilities of the Debtor under or pursuant to
the Note and this Agreement (all such obligations, liabilities, sums and
expenses set forth in Section 3 being herein collectively called the “Secured
Obligations”).
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Perfection of Security Interest and Further Assurances.
 
(a)           The Debtor shall, from time to time, as may be required by the
Secured Party with respect to all Collateral, immediately take all actions as
may be requested by the Secured Party to perfect the security interest of the
Secured Party in the Collateral, including, with respect to all Collateral over
which control may be obtained within the meaning of Sections 8106, 9104, 9105,
9106 and 9107 of the UCC, as applicable, the Debtor shall, upon the request of
the Secured Party, take all actions as may be requested from time to time by the
Secured Party so that control of such Collateral is obtained and at all times
held by the Secured Party. All of the foregoing shall be at the sole cost and
expense of the Debtor.
 
(b)           The Debtor hereby irrevocably authorizes the Secured Party at any
time and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the Debtor hereunder, without the signature of the Debtor
where permitted by law, including the filing of a financing statement describing
the Collateral as all assets now owned or hereafter acquired by the Debtor, or
words of similar effect. The Debtor shall provide all information required by
the Secured Party pursuant to this Section 4(b) promptly to the Secured Party
upon request.
 
(c)           If the Debtor at any time holds or acquires any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, the Debtor shall endorse, assign
and deliver those documents or instruments to the Secured Party, accompanied by
such instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.
 
(d)           If any Collateral is at any time in the possession of a bailee,
the Debtor shall promptly notify the Secured Party and, at the Secured Party’s
request and option, shall promptly obtain an acknowledgment from the bailee, in
form and substance satisfactory to the Secured Party, that the bailee holds that
Collateral for the benefit of the Secured Party and the bailee agrees to comply,
without further consent of the Debtor, at any time with instructions of the
Secured Party as to that Collateral.
 
(e)           The Debtor shall, at any time and from time to time, at the
expense of the Debtor, promptly execute and deliver all further instruments and
documents, obtain such agreements from third parties, and take all further
action, that may be necessary or desirable, or that the Secured Party may
reasonably request, in order to perfect and protect any security interest
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder or under any other agreement with respect to any
Collateral.
 
5.             Representations and Warranties. The Debtor represents and
warrants as follows:
 
(a)           (i) the Debtor’s exact legal name is that indicated on the
signature page, (ii) the Debtor is a Colorado corporation, and (iii) the
Debtor’s place of business (or, if more than one, its chief executive office),
and its mailing address are as set forth on the signature page.
 
(b)           None of the account debtors or other persons obligated on any of
the Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of the
Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The Debtor has at all times operated its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances.
 
(d)           At the time the Collateral becomes subject to the lien and
security interest created by this Agreement, the Debtor will be the sole,
direct, legal and beneficial owner thereof, free and clear of any lien, security
interest, option, adverse claim, setoff, default, defense, condition precedent
or other encumbrance except for the security interest created by this Agreement
and liens securing Superior Indebtedness.
 
(e)           The pledge of the Collateral pursuant to this Agreement creates a
valid and perfected security interest in the Collateral, securing the payment
and performance when due of the Secured Obligations.
 
(f)           It has full power, authority and legal right to borrow the Loans
and pledge the Collateral pursuant to this Agreement.
 
(g)           Each of this Agreement and the Note has been duly authorized,
executed and delivered by the Debtor and constitutes a legal, valid and binding
obligation of the Debtor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
(h)           No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the borrowing of the Loans and the pledge by the Debtor of the Collateral
pursuant to this Agreement or for the execution and delivery of the Note and
this Agreement by the Debtor or the performance by the Debtor of its obligations
thereunder.
 
(i)           The execution and delivery of the Note and this Agreement by the
Debtor and the performance by the Debtor of its obligations under the Note and
this Agreement will not violate any provision of any applicable law or
regulation or any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, applicable to the
Debtor or any of its property, or the organizational or governing documents of
the Debtor or any agreement or instrument to which the Debtor is party or by
which it or its property is bound.
 
6.             Receivables. If any Event of Default has occurred and is
on-going, the Secured Party may, or at the request and option of the Secured
Party the Debtor shall, notify account debtors and other persons obligated on
any of the Collateral of the security interest of the Secured Party in any
account, chattel paper, general intangible, instrument or other Collateral and
that payment thereof is to be made directly to the Secured Party.
 
7.             Covenants. The Debtor covenants as follows:
  
(a)           The Debtor acknowledges that the Loans are being made in
contemplation of, and as partial consideration for, the Secured Party’s
Proposal. Except as permitted by this Section 7(a), the Debtor will, and it will
cause its Representatives to:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           (A) immediately cease and cause to be terminated any solicitation,
encouragement, activities, discussions or negotiations with any Persons that may
be ongoing with respect to any Acquisition Proposal, (B) take the necessary
steps to promptly inform such Persons of the obligations set forth in this
Section 7(a), (C) immediately instruct each Person that has previously executed
a confidentiality agreement in connection with that Person’s consideration of an
Acquisition Proposal to return to the Debtor or destroy any non-public
information previously furnished to such Person or to any Person’s
Representatives by or on behalf of the Debtor, and (D) enforce (and not release,
waive, amend or modify the provisions of) any confidentiality, non-solicit,
non-use or standstill agreements entered into with any Person; and
 
(ii)           not, directly or indirectly: (A) solicit, initiate, seek or
knowingly encourage or facilitate or take any action to solicit, initiate or
seek or knowingly encourage or facilitate any inquiry, expression of interest,
proposal or offer that constitutes or would reasonably be expected to lead to an
Acquisition Proposal, (B) enter into, participate in, maintain or continue any
discussions or negotiations relating to, any Acquisition Proposal with any
Person other than the Secured Party, (C) furnish to any Person other than the
Secured Party any information that the Debtor believes or should reasonably
expect would be used in connection with, or for the purposes of formulating, any
Acquisition Proposal, (D) enter into any agreement, letter of intent, memorandum
of understanding, agreement in principle or contract providing for or otherwise
relating to any Acquisition Proposal (each, an “Alternative Acquisition
Agreement”) or (E) submit any Acquisition Proposal or any matter related thereto
to the vote of the stockholders of the Company.
 
(iii)           From and after the date of this Agreement, the Debtor will
promptly (and in any event within 24 hours) provide the Secured Party with: (A)
a written description of any inquiry, expression of interest, proposal or offer
relating to an Acquisition Proposal (including any modification thereto), or any
request for information that would reasonably be expected to lead to an
Acquisition Proposal, that is received by the Debtor or any of its
Representatives from any Person (other than the Secured Party) including in the
description the identity of the Person from which the inquiry, expression of
interest, proposal, offer or request for information was received (the “Other
Interested Party”); and (B) a copy of each material written communication and a
summary of each material oral communication transmitted by or on behalf of the
Other Interested Party or any of its Representatives to the Debtor or any of its
Representatives or transmitted on behalf of the Debtor or any of its
Representatives to the Other Interested Party or any of its Representatives.
Without limiting the foregoing, the Debtor will promptly (and in any event
within 24 hours) notify the Secured Party orally and in writing if the Debtor
determines to begin providing information or to engage in discussions or
negotiations concerning an Acquisition Proposal.
 
(iv)           Notwithstanding anything to the contrary contained in this
Section 7(a), if the Debtor has received a bona fide written Acquisition
Proposal from a third party that was not solicited, initiated, encouraged or
facilitated in material breach of the provisions of this Agreement and that
Sefton’s board of directors determines in good faith, after consultation with
outside counsel and its financial advisors, constitutes a Superior Proposal,
after giving effect to all of the adjustments to the terms and conditions of
this Agreement that have been delivered to the Debtor by the Secured Party in
writing during the Notice Period provided pursuant to this Section 7(a)(iv),
that are binding and have been irrevocably committed to by the Secured Party in
writing, then the Debtor may accept the Superior Proposal; provided that:
 
 
7

--------------------------------------------------------------------------------

 
 
(A)           the Debtor has provided prior written notice to the Secured Party,
at least ten days in advance (the “Notice Period”), of the Debtor’s intention to
take action with respect to the Superior Proposal, which notice will specify the
material terms and conditions of the Superior Proposal, (including the identity
of the party making the Superior Proposal) and the Debtor has contemporaneously
provided a copy of the relevant proposed transaction agreements with the party
making the Superior Proposal, including any definitive agreement with respect to
the Superior Proposal; and
 
(B)           prior to entering into an Alternative Acquisition Agreement with
respect to the Superior Proposal, the Debtor negotiates, and causes its
Representatives to negotiate, with the Secured Party in good faith (to the
extent the Secured Party desires to negotiate) to make such adjustments in the
terms and conditions of Secured Party’s Proposal so that the Acquisition
Proposal ceases to constitute a Superior Proposal;
 
(C)           after the expiration of the Notice Period, Sefton’s board of
directors determines in good faith, after consultation with its financial
advisors and its outside counsel, and after taking into account any amendments
to the Secured Party’s Proposal that the Secured Party has irrevocably agreed in
writing to make, that (x) the Acquisition Proposal constitutes a Superior
Proposal and (y) causing the Debtor to enter into a definitive agreement with
respect to the Superior Proposal is necessary in order for the members of
Sefton’s board of directors to comply with their fiduciary duties under
applicable law; and
 
(D)           at or prior to the Closing of the transaction constituting the
Superior Proposal, the Debtor shall pay or cause to be paid to the Secured Party
an amount in cash equal to the sum of (i) the full amount of Secured Obligations
outstanding (which amount shall be applied to and shall retire the Note) and
(ii) all reasonable out-of-pocket costs and expenses (including reasonable
out-of-pocket legal fees, reserve engineering fees and other consulting fees)
incurred by the Secured Party in connection with the Secured Party’s Proposal,
including costs incurred in connection with due diligence, negotiation and
preparation of all documents contemplated by the Secured Party’s Proposal.
 
(v)           The provisions of this Section 7(a) shall survive payment or
prepayment in full of the Note and termination of any other provisions of this
Agreement until July 31, 2014.
 
(b)           At the consummation of the acquisition transaction reflected in
the Secured Party’s Proposal, the Secured Party shall be permitted to apply any
or all of the then outstanding principal of and accrued interest on the Note
towards the consideration for the acquisition transaction.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           The Secured Party shall have the right and option, exercisable at
any time prior to June 2, 2015, to cause the Debtor to sell to the Secured Party
LLC membership interests in the Secured Party’s subsidiary, Tapia, LLC, a
California limited liability company (“Tapia”), at the rate of $59,171.60 for
each 1.0% of LLC membership interest in Tapia, in exchange for any combination
of the following: (i) cancellation, in whole or in part, of outstanding
principal of or accrued interest on this Note, (ii) cash payment (which, in the
Secured Party’s sole and absolute discretion, may be paid directly to the
holder(s) of Superior Indebtedness to reduce the amount of the Superior
Indebtedness and (iii) delivery of the Secured Party’s 42 month promissory note
bearing interest at 6.0% per annum (provided that the combination shall always
be in the following ratio: one-third of the payment shall consist of Note
cancellation and/or cash, and two-thirds of the payment shall consist of the 42
month promissory note). In connection with any transaction described above, the
Debtor shall cause all of its assets to be contributed to Tapia immediately
prior to the LLC membership interest purchase by the Secured Party.
Notwithstanding the foregoing, the Secured Party shall not be permitted to
acquire more than 49.9% of Tapia until Sefton has obtained the affirmative vote
of its shareholders approving the Secured Party’s Proposal. If the affirmative
shareholder vote is not obtained within 90 days after notice from the Secured
Party that it intends to acquire more than 49.9% of Tapia, then no later than
the 91st day after that notice, TEG shall or, if TEG’s assets have been
contributed to Tapia as described above, shall cause Tapia to, file a petition
for relief under the Bankruptcy Code, which filing shall contemplate a
pre-packaged plan of reorganization acceptable to the Secured Party that
provides for, among other things, Bankruptcy Court approval of the acquisition
by the Secured Party of 80% of the equity ownership and voting power of either
TEG or Tapia (as applicable) in accordance with the terms of the Secured Party’s
Proposal. The parties will cooperate with each other to implement the
transactions or plan of reorganization described above with the goal of
completing the broader transaction contemplated by the Secured Party’s Proposal.
 
(d)           The Debtor will not, without providing at least 30 days’ prior
written notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, location of its
chief executive office or its principal place of business or its organizational
identification number. The Debtor will, prior to any change described in the
preceding sentence, take all actions required by the Secured Party to maintain
the perfection of the Secured Party’s security interest in the Collateral.
 
(e)           The Debtor shall, at its own cost and expense, defend title to the
Collateral and the lien and security interest of the Secured Party therein
against the claim of any person claiming against or through the Debtor and shall
maintain and preserve such perfected security interest for so long as this
Agreement remains in effect.
 
(f)           The Debtor will not sell, offer to sell, dispose of, convey,
assign or otherwise transfer, grant any option with respect to, restrict, or
grant, create, permit or suffer to exist any mortgage, pledge, lien, security
interest, option, right of first offer, encumbrance or other restriction or
limitation of any nature whatsoever on, any of the Collateral or any interest
therein.
 
(g)           The Debtor will keep the Collateral in good order and repair and
will not use the Collateral in violation of law or any policy of insurance
thereon. The Debtor will permit the Secured Party, or its designee, to inspect
the Collateral at any reasonable time, wherever located.
 
(h)           The Debtor will pay promptly when due all taxes, assessments,
governmental charges, and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           The Debtor will continue to operate its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances.
 
8.             Secured Party Appointed Attorney-in-Fact. The Debtor hereby
appoints the Secured Party the Debtor’s attorney-in-fact, with full authority in
the place and stead of the Debtor and in the name of the Debtor or otherwise,
from time to time during the continuance of an Event of Default in the Secured
Party’s discretion to take any action and to execute any instrument that the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Debtor or any third party for failure to do so or take action).
This appointment, being coupled with an interest, shall be irrevocable. The
Debtor hereby ratifies all that the attorneys-in-fact shall lawfully do or cause
to be done by virtue of this appointment.
 
9.             Secured Party May Perform. If the Debtor fails to perform any
obligation contained in this Agreement, the Secured Party may itself perform, or
cause performance of, such obligation, and the expenses of the Secured Party
incurred in connection therewith shall be payable by the Debtor; provided that
the Secured Party shall not be required to perform or discharge any obligation
of the Debtor.
 
10.           Reasonable Care. The Secured Party shall have no duty with respect
to the care and preservation of the Collateral beyond the exercise of reasonable
care. The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by the Secured Party of any of the rights and
remedies hereunder, shall relieve the Debtor from the performance of any
obligation on the Debtor’s part to be performed or observed in respect of any of
the Collateral.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Remedies Upon Default. If any Event of Default has occurred and is
on-going:
 
(a)           The Secured Party, without any other notice to or demand upon the
Debtor, may assert all rights and remedies of a secured party under the UCC or
other applicable law, including, without limitation, the right to take
possession of, hold, collect, sell, lease, deliver, grant options to purchase or
otherwise retain, liquidate or dispose of all or any portion of the Collateral.
If notice prior to disposition of the Collateral or any portion thereof is
necessary under applicable law, written notice mailed to the Debtor at its
notice address as provided in Section 15 ten days prior to the date of such
disposition shall constitute reasonable notice, but notice given in any other
reasonable manner shall be sufficient. So long as the sale of the Collateral is
made in a commercially reasonable manner, the Secured Party may sell such
Collateral on such terms and to such purchaser(s) as the Secured Party in its
absolute discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, the Secured Party may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, the Debtor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by it of any rights hereunder. The
Debtor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable law, the Secured Party or any custodian may bid
for and purchase all or any part of the Collateral so sold free from any such
right or equity of redemption. Neither the Secured Party nor any custodian shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing, nor shall it be under any obligation to take any
action whatsoever with regard thereto.
 
(b)           Any cash held by the Secured Party as Collateral and all cash
Proceeds received by the Secured Party in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied in whole or in part by the Secured Party to the payment of expenses
incurred by the Secured Party in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds shall be applied or
set off against all or any part of the Secured Obligations in such order as the
Secured Party elects. Any surplus of cash or cash Proceeds held by the Secured
Party and remaining after payment in full of all the Secured Obligations shall
be paid over to the Debtor or to whomsoever may be lawfully entitled to receive
the surplus. The Debtor shall remain liable for any deficiency if the cash and
cash Proceeds of any sale or other realization of the Collateral are
insufficient to pay the Secured Obligations and the fees and other charges of
any attorneys employed by the Secured Party to collect such deficiency.
 
(c)           If the Secured Party decides to exercise its rights to sell all or
any of the Collateral pursuant to this Section 11, the Debtor will, upon request
of the Secured Party and at its own expense, do or cause to be done all such
acts and things as may be necessary to make the sale of the Collateral or any
part thereof valid and binding and in compliance with applicable law.
 
12.           No Waiver and Cumulative Remedies. The Secured Party shall not by
any act (except by a written instrument pursuant to Section 14), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. All rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies provided by law.
 
 
11

--------------------------------------------------------------------------------

 
 
13.           Security Interest Absolute. All rights of the Secured Party and
liens and security interests hereunder, and all Secured Obligations of the
Debtor hereunder, shall be absolute and unconditional irrespective of:
 
(a)           any illegality or lack of validity or enforceability of any
Secured Obligation or any related agreement or instrument;
 
(b)           any change in the time, place or manner of payment of, or in any
other term of, the Secured Obligations, or any rescission, waiver, amendment or
other modification of the Note, this Agreement or any other agreement, including
any increase in the Secured Obligations resulting from any extension of
additional credit or otherwise;
 
(c)           any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Secured Obligations;
 
(d)           any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;
 
(e)           any default, failure or delay, wilful or otherwise, in the
performance of the Secured Obligations;
 
(f)            any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by,
the Debtor against the Secured Party; or
 
(g)           any other circumstance (including, without limitation, any statute
of limitations) or manner of administering the Loans or any existence of or
reliance on any representation by the Secured Party that might vary the risk of
the Debtor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Debtor or any other grantor, guarantor or surety.
 
14.           Amendments. None of the terms or provisions of this Agreement may
be amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Debtor therefrom shall be effective unless the same shall be in
writing and signed by the Secured Party and the Debtor, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.
 
15.           Addresses For Notices. All notices and other communications
provided for in this Agreement shall be in writing and shall be given in the
manner and become effective as set forth in the Note, and addressed to the
respective parties at their addresses as specified on the signature page or as
to either party at such other address as shall be designated by that party in a
written notice to the other party.
 
16.           Continuing Security Interest; Further Actions. This Agreement
shall create a continuing lien and security interest in the Collateral and shall
(a) subject to Section 17, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Debtor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Debtor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party. Without
limiting the generality of the foregoing clause (c), any assignee of the Secured
Party’s interest in any agreement or document which includes all or any of the
Secured Obligations shall, upon assignment become vested with all the benefits
granted to the Secured Party with respect to the Secured Obligations.
 
 
12

--------------------------------------------------------------------------------

 
 
17.           Termination; Release. On the date on which all Secured Obligations
have been paid and performed in full, the Secured Party will, at the request and
sole expense of the Debtor, (a) duly assign, transfer and deliver to or at the
direction of the Debtor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Secured Party, together with any monies at the time held by the Secured Party
hereunder, and (b) execute and deliver to the Debtor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement.
 
18.           Original Security Agreement. Effective upon full execution and
delivery of this Agreement by the Secured Party and the Debtor, the Original
Security Agreement shall be superseded in its entirety by this Agreement, at and
after which time the Original Security Agreement shall cease to have any force
and effect.
 
19.           Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of California.
 
20.           Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Note
constitute the entire contract among the parties with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto.
 


 


 
[SIGNATURES ON FOLLOWING PAGE]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
TEG Oil & Gas USA, Inc., a
Colorado corporation, as the Debtor
 
 
 
    By: /s/ Tom Milne       Tom Milne, Director
Sefton Resources Inc.
100% owner of TEG Oil & Gas
USA, Inc.
   
Address for Notices:
 
21 S. California St., #305
Ventura, California 93001
         
With a copy to:
 
Kris Short, Business Manager
Sefton Resources, Inc.
2050 S. Oneida St., Suite 102
Denver, Colorado 80224
 


 
 

 
Tapia Holdings, LLC, a Delaware
limited liability company
     
By: Sara Creek Gold Corp., its sole member

              By: /s/ Darren Katic        
Darren Katic, President
 

 
 
Address for Notices:
 
326 S. Pacific Coast Hwy, Suite 102
Redondo Beach, CA 90277

 
 
 14

--------------------------------------------------------------------------------